Citation Nr: 1203209	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-31 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for a back disability. 

Entitlement to service connection for a left knee disability. 

Entitlement to service connection for a gynecological disability. 


WITNESSES AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1994 to July 1997.  The Veteran then served in the Georgia Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

The service personnel records in July 1997 show that the Veteran was discharged directly from active duty to the Georgia Army National Guard for a period of 4 years and 11 months.  In August 2011, the Veteran testified that she served in the Georgia Army National Guard until about October or November 2001.  She testified that her back and left knee problems continued and that she was placed on medical profile during her National Guard service.  She also testified that she was diagnosed with a fibroid tumor in 1998.  

In accordance with 38 C.F.R. § 3.159(c)(2), remand for the Veteran's National Guard personnel and medical records is warranted.  38 C.F.R. § 3.159(c)(2).




Also, the Veteran has stated that she received medical care at Hunter Army Airfield from 1997 to 1999 as a military dependent.  Although the RO did request medical records from Hunter Army Airfield, the request was for records under the Veteran's current married last name which, according to the Veteran, was not her married name then.    

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 3.159(e), notify the Veteran that the medical records of Dr. P. W are not available. 

2.  Request from the proper state custodian the Veteran's service personnel records, including the dates of periods of active duty for training, and service treatment records from 1997 to 2001 from the Georgia Army National Guard.  

3.  Request from the proper custodian medical records from the medical facility at Hunter Army Airfield, Georgia, during the time period from July 1997 to 1999 under the Veteran's name, Kawania Stanfield as a military dependent of her then husband.   

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).




4.  After the above development is completed, adjudicate the claims.  If any benefit remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

